DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 1-20 are pending in this application.  Claims 1 and 15 are independent.
	Applicant’s claim to priority to at least one US application is acknowledged.  The prosecution history has been reviewed.  
	The IDS statements have been entered and considered.
	The drawings as filed are suitable to the Examiner.
	Applicant is encouraged to update the specification for corrections or changes made in the parent, including [0027].
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the metes and bounds of “determining…a relevance score for each of a first set of genetic markers from a set of genetic data, a relevance score with respect to a phenotype associated with the first set of genetic markers according to [algebraic statement]…”  are unclear.  The nature of the relevance score and from what it is to be calculated are unclear.  No 
Claim limitations “determining…for at least one individual genetic marker in the first set of genetic markers having a relevance score satisfying a threshold, a relevance score for at least one interaction between the at least one individual genetic marker and at least one other individual genetic marker in the first set of genetic markers;” in claim 1 are unclear.  The nature of the interaction, and how it is to be identified and scored are not clearly set forth.  It is unclear what the interaction is intended to encompass or define.  One of skill would not be apprised of what interactions are to be included in the data set as satisfying the requirements.
In claim 1, the limitation “adding…the at least one interaction to a top-k feature set based on the relevance score of the at least one interaction satisfying the threshold, wherein the top-k feature set comprises one or more markers and one or more interactions, and wherein each of the one or more genetic markers and each of the one or more interactions comprises a top-k relevance score;” is unclear.  No top K feature set is previously provided, having any of the desired qualities, nor is it clear whether the interactions must all be of the same activity or definition.  
Claim 1 appears to lack the minimally sufficient set of steps required to achieve the reduction of search time, and the reduction of computer time when training a model for generating specialized data, as required.  This is the goal of the preamble, and the claim does not clearly set forth this achievement, nor all the steps required.
The metes and bounds of claim limitation “and training an epistasis effect model utilizing at least the subset of the top-k feature set, wherein the epistasis effect model predicts phenotypes 
Claim 15 mirrors claim 1 and is similarly deficient.  
The metes and bounds of claim limitation “determining the relevance score for the at least one interaction, adding the at least one interaction to a top-k feature set, and identifying the subset of the top-k feature reduces computation time of the at least one computing system during the training of the epistasis effect model and further reduces feature selection time of the epistasis effect model” in claim 3 are unclear.  No particular steps or actions are set forth which clearly reduce the search time or computation time as required.  Merely stating the results without setting forth the particular steps required are insufficient.
Claim 17 mirrors claim 3 and is similarly insufficient.
The metes and bounds of claim limitations “obtaining… a new set of a set of genetic markers that is associated phenotype data; inputting, by the processor, the new set of genetic markers into the trained epistasis effect model; and outputting, by the processor based on the inputting, a phenotype for the new set of genetic markers, wherein the phenotype that was outputted was not made available to the processor as part of the new set of genetic markers” in claim 6 are unclear.  No particular steps or actions are set forth which clearly identify new phenotypes as required.  Merely stating the results without setting forth the particular steps required are insufficient.
Claim 19 mirrors claim 6 and is similarly insufficient.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,108,775. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are slightly broader in scope than the patent application, not requiring the same probabilistic feature set selection, but encompassing it.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,102,333. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are slightly broader in scope than the patent application, not requiring the same probabilistic feature set selection, but encompassing it.

Claim s 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim s 1-20 of copending Application No. 16/131,229 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same methods as performed by a system.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
US 9,483,739 B2; 9,471,881 B2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY K ZEMAN whose telephone number is 5712720723.  The examiner can normally be reached on 8am-2pm M-F.  Email may be sent to mary.zeman@uspto.gov if the appropriate permissions have been filed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571 272 9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/MARY K ZEMAN/            Primary Examiner, Art Unit 1631